Exhibit 12.1 RC2 CORPORATION Statement of Computation of Ratio of Earnings to Fixed Charges Years Ended December31, Earnings (loss) calculation: Income (loss) from continuing operations before income taxes $ ) $ Interest expense Estimated interest component of rental expense 1,576 1,582 1,565 1,518 1,581 Total adjusted earnings (loss) $ ) $ Fixed charges: Interest expense $ Estimated interest component of rental expense 1,576 1,582 1,565 1,518 1,581 Total fixed charges $ Ratio of earnings to fixed charges (a) Note:Interest component of rental expense is estimated to be 1/3 of rental expense. (a) Fixed charges exceeded adjusted loss by $241.5 million.The adjusted loss includes impairment of goodwill and other intangible assets of $255.9 million.
